Citation Nr: 9903077	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  94-38 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES


1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder. 

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral eye disability. 

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.  

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

5.  Entitlement to an effective date earlier than December 
10, 1993 for the assignment of a 30 percent evaluation for 
service-connected headaches.  

6.  Entitlement to an effective date earlier than February 
24, 1988 for the assignment of a 40 percent evaluation for 
service-connected right foot drop.   

7.  Entitlement to an increased rating for chronic 
obstructive pulmonary disease (COPD), currently evaluated as 
60 percent disabling. 

8.  Entitlement to special monthly compensation based on the 
need for aid and attendance or at the housebound rate. 


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESSES AT HEARINGS ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from April 1975 to January 
1977 and from August 1977 to May 1980.  This appeal arises 
from rating decisions of the Huntington, West Virginia 
Regional Office (RO).  By decision of the Board in March 
1993, service connection for a back disorder, bilateral eye 
disability, and a psychiatric disorder were denied.    

In a May 1994 hearing officer's decision, service connection 
was denied for back and eye disorders.  Service connection 
was granted for COPD.  By rating decision in May 1994, a 60 
percent rating was assigned for COPD.  A notice of 
disagreement was filed in September 1995 for the denial of 
service connection for eye and back disorders, and for a 
rating in excess of 60 percent for COPD.  A supplemental 
statement of the case was issued in April 1996, and in May 
1996 a substantive appeal was received relative to these 3 
issues.  

By rating decision in April 1997, service connection for 
anxiety and depression, and entitlement to special monthly 
compensation based on the need for aid and attendance of 
another person or factual housebound status were denied.  
Notice was sent to the veteran in May 1997; a notice of 
disagreement was filed in that same month.  In June 1997, a 
statement of the case concerning entitlement to special 
monthly compensation was issued.  A substantive appeal was 
received in June 1997.  In August 1997, a statement of the 
case regarding service connection for anxiety and depression 
was issued.  Thereafter, the veteran's testimony at a March 
1998 hearing will be accepted in lieu of the submission of a 
Form 9.  

The veteran has perfected an appeal to the Board concerning 
the issues of earlier effective dates for the assignment of 
disability evaluations for a right foot disorder and 
headaches, and whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for bilateral hearing loss.

In March 1998, the veteran was afforded a hearing at the 
Board sitting in Washington D.C.  The hearing was conducted 
by the undersigned, a member of the Board rendering the final 
determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102 (West Supp. 1998).  At the hearing, the 
representative raised the issues of entitlement to service 
connection for organic brain syndrome and for left footdrop, 
and entitlement to an earlier effective date for the 
assignment of a 60 percent disability evaluation for the 
service-connected COPD.  These issues are referred to the RO 
for appropriate action.  

The issues of whether new and material evidence has been 
submitted to reopen claims of entitlement to service 
connection for a back disorder, bilateral eye disability, 
bilateral hearing loss, and a psychiatric disorder, 
entitlement to a rating in excess of 60 percent for COPD, and 
entitlement to special monthly compensation are the subject 
of the remand section of this decision.


FINDINGS OF FACT

1.  A March 1993 Board decision granted service connection 
for headaches.

2.  By rating decision in April 1993, a June 1, 1980 
effective date was assigned for a 10 percent evaluation for 
headaches.

3.  The veteran filed a notice of disagreement in June 1993.

4.  A supplemental statement of the case was issued in 
October 1993.

5.  In December 1993, the veteran responded to the 
supplemental statement of the case and requested another 
hearing.

6.  The earliest evidence showing characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months is found in a report of a June 30, 1993 
examination by Dr. Withrow at which time the veteran reported 
that his headaches occurred approximately 2 to 3 times a 
week.  Dr. Withrow described the headaches as ranging from 
moderate to incapacitating in severity.  

7.  The veteran filed a claim for an increased rating for 
right foot disability on October 29, 1987.

8.  The earliest evidence of right foot drop, which is the 
basis for a 40 percent evaluation, is found in a February 24, 
1988 VA treatment record.


CONCLUSIONS OF LAW

1.  An effective date of June 30, 1993 is warranted for the 
assignment of a 30 percent rating for headaches.  38 U.S.C.A. 
§§ 5107, 5110 (West 1991); 38 C.F.R. § 3.400, Diagnostic Code 
8100 (1998).

2.  The criteria for the assignment of an effective date 
earlier than February 24, 1988 for a 40 percent evaluation 
for right foot drop have not been met.  38 U.S.C.A. §§ 5107, 
5110 (West 1991); 38 C.F.R. § 3.400, Diagnostic Code 5167 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Except as otherwise provided, the effective date of the award 
of an evaluation based on an original claim, a claim reopened 
after a final disallowance, or a claim for an increase will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.

The effective date of an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred if 
a claim is received within one year of such date.  Otherwise, 
the effective date is the date of receipt of the claim.  38 
C.F.R. § 3.400(o)(2).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151.  

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if the formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of the receipt of the informal claim.  When a claim has 
been filed which meets the requirements of § 3.151, an 
informal request for increase or reopening will be accepted 
as a claim.  38 C.F.R. § 3.155.  A report of examination or 
hospitalization will be accepted as an informal claim for 
benefits, if the report relates to a disability which may 
establish entitlement.  38 C.F.R. § 3.157.  

38 U.S.C.A. § 5110(h)(1) provides that whenever any 
disallowed claim is reopened and thereafter allowed on the 
basis of new and material evidence resulting from the 
correction of military records of the proper service 
department under section 1552 of title 10, or the change, 
correction, or modification of a discharge or dismissal under 
section 1553 of title 10, or from other corrective action by 
competent authority, the effective date of commencement of 
the benefits so awarded shall be the date on which an 
application was filed for correction of the military record.  
The veteran has cited the provisions of 38 U.S.C.A. 
§ 5110(h)(1) as a possible basis for an earlier effective 
date as to both of the claims on appeal; however, this 
statutory section does not apply in this case as the 
increased ratings on appeal were not based on corrected 
military records.  Rather, they were based on evidence of 
current disability. 

Regarding an earlier effective date for the assignment of a 
30 percent rating for headaches prior to December 10, 1993, 
it was determined in a May 1994 hearing officer's decision, 
that the evidence established that the veteran had 2 to 3 
migraine type headaches on a regular basis and that the 
evidence established that there had been a worsening of his 
headaches.  Therefore, with resolution of reasonable doubt in 
the veteran's favor, the hearing officer concluded that the 
veteran's headaches should be evaluated under Diagnostic Code 
8100, as analogous to migraine headaches and evaluated at 30 
percent disabling.  Consequently, a rating decision in May 
1994 assigned a 30 percent rating for headaches effective 
from December 10, 1993.  The RO reasoned that this was the 
date the veteran requested a hearing and that at the hearing 
the veteran raised the issue of an increased rating for 
headaches.  It thus appears that the RO used December 10, 
1993 as the date of the increased rating claim.

The record reflects that the Board granted service connection 
for headaches by decision in March 1993.  By rating decision 
in April 1993, the RO assigned a 10 percent rating from June 
1, 1980, the day following discharge from military service.  
The veteran was so informed by a letter dated on April 26, 
1993.  In June 1993, the veteran expressed disagreement with 
the rating decision and requested a hearing.  At a July 1993 
hearing, the issue of an increased rating for headaches was 
phrased by the hearing officer as a retroactive increase in 
the service connected headaches currently evaluated as 10 
percent disabling, effective from June 1, 1980.  The veteran 
testified that since 1980, he had severe headaches which had 
caused ocular disturbances on almost a daily basis.  By 
decision in October 1993, the hearing officer concluded that 
the veteran's headaches did not meet the criteria for an 
evaluation in excess of 10 percent.  The hearing officer's 
decision was reflected in an October 1993 supplemental 
statement of the case.  On December 10, 1993, the veteran 
requested another hearing, asserting that the hearing 
officer's decision did not match the evidence. 

This evidence establishes that the veteran perfected an 
appeal from the original assignment of a 10 percent rating as 
established in the April 1993 rating decision.

Under the statute and regulations, the effective date of the 
increased rating should be June 1, 1980 unless entitlement to 
the 30 percent rating did not arise until a later date.

Under Diagnostic Code 8100, (migraine headaches), a 30 
percent rating is warranted with characteristic prostrating 
attacks occurring on an average once a month over the last 
several months; and a 10 percent rating is warranted with 
characteristic prostrating attacks averaging one in 2 months 
over the last several months.  

On VA neuropsychiatric examination in June 1980, the veteran 
reported that headaches had been infrequent.  The veteran had 
headaches about once a year in the right temple which 
radiated to the neck.  Headaches lasted for 2 days with a 
sharp pain.  He also complained of occasional headaches.  The 
diagnosis was residuals of post-concussion headaches.  

The veteran testified at a February 1981 hearing that during 
the past 6 months, he had 2 headaches each lasting a day or a 
day and a half.

The next description of the veteran's headaches was recorded 
in a September 1988 psychological assessment.  The veteran's 
wife reported that the veteran had headaches that were so 
severe at times that he could not do anything but lay down.  
However, the frequency of these headaches was not recorded.

At a November1988 hearing, the veteran's wife testified that 
the veteran had constant headaches.  Medication did not 
provide significant relief.

At a March 1989 hearing, the veteran testified that he had 
migraine headaches which had become more frequent and 
extreme. He did not specify the frequency.

At a July 1993 hearing, the veteran and his wife reiterated 
that the veteran had daily headaches that were severe enough 
to cause ocular occurrences and cause him to go to bed.  He 
also testified that he was taking Inderal which alleviated 
his headaches unless he forgot to take this medication.

An October 1993 report of a June 1993 examination by Curtis 
Withrow, M.D., was received on November 10, 1993.  Dr. 
Withrow indicated that the veteran reported recurrent 
headaches of a frequency of approximately 2 to 3 per week of 
moderate and at times of incapacitating intensity.  This is 
the earliest evidence that contains a description of the 
severity and frequency of the veteran's headaches in 
sufficient detail to support the assignment of a 30 percent 
disability evaluation under Diagnostic Code 8100.  

Although the evidence does not support the assignment of a 30 
percent rating from the effective date of service connection 
in June 1980, it does support the assignment of a 30 percent 
rating from June 30, 1993 which is the date that Dr. Withrow 
first saw the veteran.  This is the earliest evidence that 
establishes the presence of headaches at a 30 percent level.

Turning to the claim of entitlement to an effective date 
prior to February 24, 1988 for the assignment of a 40 percent 
disability evaluation for service-connected right foot drop, 
by rating action in July 1981, service connection was granted 
for residuals of an injury to the right foot with pes cavus.  
A 10 percent rating was assigned.  By rating decision in July 
1986, a 20 percent rating was assigned from May 27, 1986.  

By rating decision in December 1988, the 20 percent rating 
was continued; notice was sent to the veteran on January 5, 
1989.  The veteran filed a notice of disagreement in January 
1989.  A supplemental statement of the case adding this issue 
was prepared on March 1, 1989.  This issue was included in an 
August 1989 hearing officer decision.  By decision in August 
1989, the hearing officer assigned a 40 percent rating for 
the right foot based on the presence of foot drop.  By rating 
decision in October 1989, a 40 percent rating was assigned 
for right foot drop secondary to injury with pes cavus, 
effective from October 26, 1988 under Diagnostic Code 5167 
(loss of use of foot).  This award was based on an October 
26, 1988 record from Roane General Hospital that first showed 
a clinical diagnosis of right foot drop.

By rating action in December 1989, an effective date of 
February 24, 1988 was assigned based on the receipt of a VA 
medical center report that showed findings of right foot drop 
on that date.  

In October 1987, the veteran filed a total disability claim 
based on individual unemployability due to service connected 
disability.  He mentioned that his disabilities included a 
deformed right foot.  The RO accepted this statement as a 
claim for an increased rating for right foot disability; 
however, the record does not contain evidence of the presence 
of right foot drop until the February 24, 1988 VA treatment 
record.  As the effective date of the increased rating can 
not be earlier than the date entitlement arose, the Board 
finds no basis upon which to assign an earlier effective 
date.



ORDER

Entitlement to the assignment of a June 30, 1993 effective 
date for a 30 percent rating for headaches is granted, 
subject to the law and regulations pertaining to payment of 
monetary benefits.

Entitlement to the assignment of an effective date earlier 
than February 24, 1988 for a 40 percent rating for right foot 
drop is denied.


REMAND

The veteran contends that the RO erred by failing to grant 
service connection for a back disorder, bilateral eye 
disability, bilateral hearing loss, and a psychiatric 
disorder.  

At the time the RO considered the issue of whether new and 
material evidence had been submitted to reopen the previously 
denied claims of service connection for bilateral eye 
disability and bilateral hearing loss, the VA applied the 
materiality test adopted by the Court of Veteran's Appeals in 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Pursuant to the 
Colvin test, evidence was considered material when it was 
probative of the issue at hand, and there was a reasonable 
possibility of a change in outcome when viewed in light of 
all the evidence of record.  

Since the RO reviewed the present claim, the Colvin test was 
invalidated by the U.S. Court of Appeals for the Federal 
Circuit in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
invalidating this test, the Federal Circuit reasoned that the 
"reasonably likely to change the outcome" requirement was 
not only unnecessarily stringent but also inconsistent with 
the promulgated regulation on point, 38 C.F.R. § 3.156(a) 
(1998), which merely requires that the newly submitted 
evidence "be so significant that it must be considered in 
order to fairly decide the merits of the claim."  

In the instant case, the RO appears to have denied the 
reopening the veteran's claims based on the overruled Colvin 
test.  Specifically, in the April 1996 supplemental statement 
of the case, the RO held that there was "no reasonable 
possibility" that the new evidence submitted in connection 
with the current claim would change its previous decision.  
Under these circumstances, the Board finds that entering a 
final determination on the issue of new and material evidence 
for bilateral eye disability and hearing loss would be 
fundamentally unfair without the veteran being afforded the 
opportunity to have the RO review his claim based on the less 
strict standard prescribed by Hodge and 38 C.F.R. § 3.156.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board also notes that it is unclear whether the April 
1996 supplemental statement of the case was correct in 
attaching finality to the service connection claim for 
hearing loss of both the left and right ears.  Finality 
clearly has attached to the service connection claim for the 
left ear via the Board's March 1993 denial.  Accordingly, the 
RO should review the veteran's claims folder and determine 
whether finality should attach to the claim of service 
connection for hearing loss of the right ear and, if not, 
this claim should be adjudicated on a de novo basis.

Regarding the service connection claim for a back disability, 
a May 1998 statement from James Gaal, D.O., indicates that he 
had examined the veteran in April and May 1998.  Dr. Gaal 
stated that the veteran provided medical records showing that 
he had an accident in September 1976.  He had had medical 
problems, which in the examiner's opinion, correlated with 
that incident.  The veteran's back pain had been chronic and 
progressive since the September 1976 injury; thus, there was 
no reason for Dr. Gaal to think that there was not a 
correlation between the accident in 1976 and the veteran's 
continuing back pain and disability in 1998.  Accordingly, 
the veteran should be afforded a VA orthopedic examination of 
the back to include an opinion as to the etiology of all 
current disability.

Regarding the service connection claim for a psychiatric 
disability, a February 1997 VA psychiatric examination 
indicates that the veteran reported that he injured his head 
during an inservice injury.  The examiner noted, however, 
that the veteran's claims folder was not available for 
review.  The diagnoses were depressive disorder and anxiety 
disorder due to general medical condition (head injury).  
Accordingly, the veteran should be afforded a VA psychiatric 
examination to include an opinion as to the etiology of all 
current disability.

The veteran contends that a rating in excess of 60 percent is 
warranted for his service connected COPD.  The Board notes 
that the rating criteria for respiratory disorders were 
changed effective October 7, 1996.  When regulations 
concerning entitlement to a higher rating are changed during 
the course of an appeal, the veteran is entitled to the 
resolution of his claim under the criteria which are to his 
advantage.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
the August 1997 supplemental statement of the case, the RO 
considered the veteran's pulmonary disability under the old 
and new criteria; however, the Court has held that in cases 
concerning the rating of disorders, clinical findings must be 
related specifically to the applicable rating criteria.  
Massey v. Brown, 7 Vet. App. 204 (1994).  Complete clinical 
findings adequate to rate the veteran's disability are absent 
from the record.

The Board also notes that a VA pulmonary examination was 
scheduled in June 1997.  In that same month, a report of 
contact indicates that the veteran had called to say that he 
wanted his claim sent immediately to the Board and that he 
did not want to report for the examination that had been 
scheduled.  During the March 1998 hearing, it was noted that 
there was some dispute as to whether the veteran agreed to 
show up for a VA pulmonary rating examination.  It was 
indicated that the veteran wanted to have a pulmonary 
examination rescheduled.  It was noted that there was no 
evidence relative to the new pulmonary rating criteria.  (T-
29)  It was further noted that the veteran's propensity for 
pulmonary emboli may not allow him to perform necessary 
diagnostic testing.  In view of the veteran's medical 
condition, the RO should schedule the veteran for a VA 
pulmonary examination and the physician should determine 
whether the veteran can perform each of the necessary 
procedures to evaluate the veteran's COPD under the old and 
new rating criteria.  If he is unable to perform any 
diagnostic procedures, the physician should proceed with any 
clinical equivalent.  

The veteran should be afforded a VA examination in relation 
to his claim of entitlement to special monthly compensation 
based on the need for aid and attendance or at the housebound 
rate following the resolution of the other issues on appeal.

In view of the foregoing and in order to afford the veteran 
his due process rights, the case is REMANDED to the RO for 
the following development:

1.  The RO should contact the veteran 
through his attorney and obtain the names 
and addresses of all medical care 
providers who have treated the veteran 
for back and psychiatric disorder since 
service, and for COPD in recent years.  
After securing any necessary releases, 
the RO should obtain all records that are 
not already contained in the claims 
folder.  Once obtained, records should be 
permanently associated with the claims 
file.  

2.  The veteran should be afforded VA 
orthopedic and psychiatric examinations.  
All necessary diagnostic testing should 
be done to determine the full extent of 
all psychiatric and back disability 
present.  The claims folder must be made 
available to the examiners for review 
prior to the examinations.  

The orthopedist must render a diagnosis 
for all current back disability and 
provide the date of onset of each 
disability.  Based on a review of the 
medical evidence and the current 
examination, the orthopedist should 
determine whether it is at least as 
likely as not that any current back 
disability is the result of the veteran's 
inservice injury.  In answering this 
question, the standard of proof which is 
underlined must be utilized.  The reasons 
for all opinions should be discussed in 
detail.

The psychiatrist must render a diagnosis 
for all current psychiatric disability 
and provide the date of onset of each 
disability.  Based on a review of the 
medical evidence and the current 
examination, the psychiatrist should 
determine whether it is at least as 
likely as not that any current 
psychiatric disability is the result of 
the veteran's inservice injury.  In 
answering this question, the standard of 
proof which is underlined must be 
utilized.  The reasons for all opinions 
should be discussed in detail.

3.  The veteran should be scheduled for a 
VA pulmonary examination to determine the 
current nature and severity of his COPD.  
The RO should provide the physician with 
a copy of the old and revised rating 
criteria.  (The old and new rating 
criteria appear in the statement of the 
case dated in August 1997).  Before 
evaluating the veteran, the examiner 
should carefully review the claims folder 
so that the disability can be evaluated 
in relation to its history.  All 
indicated tests should be accomplished.  
In consideration of the veteran's medical 
condition, the physician should determine 
whether the veteran can perform each of 
the necessary procedures to evaluate the 
veteran's COPD under the old and new 
rating criteria.  If the veteran is 
unable to perform any diagnostic 
procedures, the physician should note 
this fact for the record and proceed with 
any clinical equivalent.  The examiner 
should provide complete clinical and 
diagnostic findings for the record to 
rate the veteran's COPD pursuant to the 
old and new rating criteria.  

4.  The veteran should be afforded a 
special examination for purposes of 
special monthly compensation for aid and 
attendance and at the housebound rate.  
The examination should be limited to the 
effects of the service connected 
disabilities on the veteran's need for 
aid and attendance or his factual 
housebound status.

5.  Upon receipt of the examination 
reports, the RO should review the 
examination reports to ensure that they 
are adequate for rating purposes.  If an 
examination is inadequate for any reason, 
the RO should return the examination 
report to the examining physician and 
request that all questions be answered.

6.  The RO should review the claims 
folder and determine whether finality has 
attached to the veteran's claim of 
service connection for hearing loss of 
the right ear.  If not, the RO should 
adjudicate the issue of service 
connection for hearing loss of the right 
ear on a de novo basis.  If it is 
determined that finality has attached, 
then the RO should consider the issue of 
whether new and material evidence has 
been submitted under the Hodge and 38 
C.F.R. § 3.156 standard as detailed in 
paragraph (7) below. 

7.  The veteran and his representative 
should be furnished a supplemental 
statement of the case (SSOC) on the issue 
of whether the veteran submitted new and 
material evidence to reopen claims of 
service connection for bilateral eye 
disability, hearing loss of the left ear, 
and for hearing loss of the right ear 
depending on the resolution of whether 
finality has attached to this issue 
pursuant to the development in paragraph 
(6) above.  The SSOC should fully comply 
with the provisions of 38 U.S.C.A § 
7105(d)(1).  The SSOC must contain a 
citation to 38 C.F.R. § 3.156 and a 
discussion of whether new and material 
evidence has been submitted to reopen the 
claims based on this criteria.  If new 
and material evidence is determined to 
have been submitted, the old and new 
evidence should be considered in 
accordance with the provisions of 
38 U.S.C.A. § 7261(a).  The reasons for 
each determination made in this case 
should also be provided.  Thereafter, the 
veteran and his representative should be 
given an opportunity to respond before 
the case is returned to the Board for 
further review.

8.  After completion of the requested 
development, the RO should review all of 
the veteran's claims on the basis of the 
evidence of record.  The increased rating 
claim for COPD should be considered under 
both the old and the new rating criteria 
in accordance with the guidance expressed 
by the Court in Karnas v. Derwinski, 1 
Vet. App. 308 (1991) and DeSousa v. 
Gober, 10 Vet. App. 461 (1997).  If the 
action taken remains adverse to the 
veteran in any way, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC), to include the consideration 
of the old and new respiratory rating 
criteria.  The SSOC should also include 
consideration of the provisions of 
38 C.F.R. § 3.655 in the event that the 
veteran fails to appear for a scheduled 
examination (the RO should also include 
in the claims folder a copy of the letter 
scheduling the veteran for an 
examination).  The SSOC must include a 
discussion as to whether it is more 
advantageous to rate the veteran under 
the old or revised criteria.  The veteran 
and his representative should be afforded 
a reasonable opportunity to respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
Iris S. Sherman
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).





- 18 -


